                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

ERICA COOPER,                               )
                                            )
                                            )
                       Plaintiff,           )
                                            )
              v.                            )    CIVIL ACTION NO. 5:19-cv-273 (MTT)
                                            )
KIMBERLY LANE and TERRI DAVIS,              )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                            ORDER

       The complaint was filed on July 9, 2019, and the Defendants waived service on

August 1, 2019. Docs. 1; 4; 5. The Defendants did not file a responsive pleading within

the required time, and on September 10, 2019, the Clerk of Court entered default. The

next day, the Defendants moved to set aside the entry of default and filed a motion to

dismiss. Docs. 7; 8.

       “The [C]ourt may set aside an entry of default for good cause,” and the Court

may also deny a motion for default judgment and grant a request to file an untimely

answer for good cause. Fed. R. Civ. P. 55(c); see Perez v. Wells Fargo, N.A., 774 F.3d

1329, 1338 (11th Cir. 2014) (“Perez was entitled to have her motion to file an out-of-

time answer to the counterclaim considered under our ‘good cause’ standard applicable

to setting aside a default rather than under the ‘more rigorous,’ ‘excusable neglect’

standard.”) (citation omitted). The defaulting party bears the burden of establishing

good cause. African Methodist Episcopal Church, Inc. v. Ward, 185 F.3d 1201, 1202

(11th Cir. 1999).
       “Good cause is a mutable standard, varying from situation to situation,” but

factors for courts to consider include the following: (1) whether the default was culpable

or willful; (2) whether setting the default aside would prejudice the adversary; (3)

whether the defaulting party presents a meritorious defense; and (4) whether the

defaulting party acted promptly to correct the default. Compania Interamericana Export-

Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996)

(quotation marks and citations omitted). Courts should not find that good cause exists if

the defaulting party “demonstrates an intentional or willful disregard of the judicial

proceedings.” Perez, 774 F.3d at 1337 n.7. In light of the Eleventh Circuit’s “strong

policy of determining cases on their merits,” however, default judgments “are generally

disfavored.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244-45 (11th Cir. 2015)

(quotation marks and citation omitted).

       The Court finds the Defendants have shown good cause. The Defendants’ lead

counsel was away from the office due to medical procedures for his wife and son. Doc.

7-1 at 2. The Defendants filed the motion to dismiss promptly upon notice of the

default, and only two days after the responsive pleading deadline had passed. Docs. 6;

8. The Plaintiff makes no argument that she would be unduly prejudiced by setting

aside the default. Finally, although the Court makes no ruling here on the motion to

dismiss, at least some of the defenses raised have potential merit. Each of the

Compania factors weighs in favor of setting aside the default.

       In the Plaintiff’s response opposing the motion to set aside the entry of default,

she argues the Defendant’s counsel, the Georgia Department of Law, failed to establish

minimum procedural safeguards to ensure a timely response to the complaint. Doc. 10




                                                -2-
at 3. The Plaintiff’s only support for this argument is its citation to Gibbs v. Air Canada,

a case in which the Eleventh Circuit upheld the district court’s denial of the defendant’s

motion to set aside the entry of default because the defendant had failed to establish

minimum procedural safeguards. 810 F.2d 1529 (11th Cir. 1987). But the motion to set

aside the entry of default in Gibbs was filed more than nine months after entry of

default, and the court had already entered judgment; accordingly, the court had applied

the “more stringent provisions of Fed.R.Civ.P. 60(b) that . . . control[] if judgment ha[s]

been entered.” Id. at 1532; Jones v. Harrell, 858 F.2d 667, 669 (11th Cir. 1988). Here

the motion was filed one day after entry of default, rather than nine months, and the

standard is a less stringent one. Also, as the Defendants note in their reply brief, there

is no indication the Georgia Department of Law lacks minimal procedural safeguards;

rather, the failure to file a responsive pleading was the result of counsel’s inadvertence

amidst unusual personal circumstances.

       For the reasons noted, the Defendants’ motion to set aside the entry of default

(Doc. 7) is GRANTED.

       SO ORDERED, this 21st day of October, 2019.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -3-
